 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT K. RICKS,                                  1:18-cv-01022-DAD-SKO (PC)

12                       Plaintiff,

13             v.                                      ORDER VACATING SETTLEMENT
                                                       CONFERENCE DATE
14    C. DAVIS,

15                       Defendants.

16

17            Defendant moves to vacate the upcoming settlement conferment date of November 21,
18   2019. (Doc. 19.) On August 12, 2019, the United States Postal Service (USPS) returned as
19   undeliverable the Court’s order setting the original conference date, (Doc. 15). Likewise, on
20   September 11, the USPS returned the Court’s order continuing the settlement conference, (Doc.

21   17). As a result, on October 23, 2019, the Court issued an order to show cause (OSC) why

22   Plaintiff’s case should not be dismissed for Plaintiff’s failure to update his address and failure to

23   prosecute. (Doc. 18.) Plaintiff’s response to the OSC is due on November 13, 2019.

24            Based on the foregoing, the Court VACATES the settlement conference scheduled for

25   November 21, 2019, to be reset at a later date, if appropriate.

26
     IT IS SO ORDERED.
27

28   Dated:     November 4, 2019                                   /s/   Sheila K. Oberto              .
 1   UNITED STATES MAGISTRATE JUDGE

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     2
